     Case 1:19-po-01839 Document 3 Filed on 03/28/19 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                            ENTERED
                          BROWNSVILLE DIVISION                                  March 28, 2019
                                                                              David J. Bradley, Clerk

UNITED STATES OF AMERICA
                                      Plaintiff

v.                                                 Case No.: 1:19−po−01839
                                                   Magistrate Judge Ignacio Torteya III

Esteban Cortes−Martinez
                                      Defendant



                                      JUDGMENT


On March 28, 2019, the above−named defendant appeared in person and with counsel,
Assistant Federal Public Defender.
Whereupon the defendant entered a plea of guilty to the offense of illegal entry into the
United States, in violation of 8 U.S.C. §1325(a)(1), as charged in the Complaint; and
the Court having asked the defendant whether he/she had anything to say why judgment
should not be pronounced, and no sufficient cause to the contrary being shown or
appearing to the Court;
IT IS ADJUDGED that the defendant is guilty as charged and convicted.
The defendant is hereby placed on probation without supervision for a period of one(1)
year with a special condition of no 1) unlawful returns to the United States, 2) unlawful
attempts to return to the United States and 3) no violations of federal and/or state laws;
and
$10.00 special assessment is imposed.

DONE at Brownsville, Texas, on March 28, 2019.
